Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
At least one second axial cutout, which extends axially along the second end region of the inner displacement mandrel… [and] a transverse slide… is introduced, at least in part, into the at least one second axial cutout (claim 1).  The drawings indicate 11 as the second cutout, however the transverse slide 4 is positioned in a different area than this cutout and it is not clear how these cutouts interact with the slide 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “an axial displacement of the inner displacement mandrel is converted into a corresponding radial displacement of the at least one wedge-shaped element” and claims 9 and 10 each recite dovetail guides that “provides for movement of the at least one wedge-shaped element exclusively in the radial direction,” however the mandrel and the wedge-shaped element appear to be positioned such that they abut the bridge die.  Paras. [0054] and [0055] of the specification indicates that there is a gap 12 between the mandrel element 5, wedge-shaped elements 8 and the bridge die 6 while referring to Figs. 2-4, however Figs. 2-4 show the mandrel and die abutting each other.  In particular, Fig. 2 has a reference numeral 12 for the gap that appears to be directed to an area in which there is no space between the mandrel 5, wedge-shaped elements 8 and die 6 and Fig. 3 appears to show the bridge die (the unidentified white space is assumed to be the die 6) flush with the wedge-shaped elements 8 and mandrel.  Thus, it is not clear how the wedge-shaped elements may move in the radial direction as the bridge die appears to prevent such movement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the transverse slide can be brought in…operative connection with at least one drive” which renders the claim indefinite because it is not clear if the claim requires the slide “can be brought in operative connection” with the drive hypothetically, i.e., it is possible for a drive to be placed on the slide, or if the claim requires a drive to be present that the slide may be connected to.  For the purposes of examination, this phrase will be interpreted as requiring the possibility of a drive being connected to the slide, i.e., a drive does not have to be present.  Further, the claim recites “the drive device is designed… to move the transverse slide” which renders the claim indefinite because it is not clear what is required for the drive to be designed to do something, i.e., a person intends for the drive to be used to move the slide or the drive is positioned to move the slide.  For the purposes of examination, this phrase will be interpreted as the drive device is positioned such that it is capable of moving the transverse slide.   Claims 4-14 depend from claim 1 and fail to clarify the indefinite language. 
Regarding claim 7, the claim recites “an angle of gradient B is measured from the trapezoidal or triangular cross section of the inner displacement mandrel, the inner displacement mandrel is in operative connection with at least one wedge-shaped element on or in the region of its first end, or said wedge-shaped element is configured to be brought into abutment, in part, with the inner displacement mandrel, a further angle of gradient B is measured from that side of the at least one wedge-shaped element” which renders the claim indefinite because it is not clear if the phrase following “or said wedge-shaped element” is an alternative to the entire beginning of the claim or if this phrase is an alternative to only to the phrase “the inner displacement mandrel is in operative connection with at least one wedge-shaped element on or in the region of its first end.”  For the purposes of examination, the limitations following the phrase “or said wedge-shaped element” will be interpreted as an alternative to the beginning of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,836,197 to McKee.
Regarding claim 1, McKee teaches a bridge-die tool for an apparatus for the direct extrusion of a hollow profile of variable wall thickness, comprising 
a bridge die 26, 41 (Figs. 1-3; Col. 4, Lns. 51-56) and 
at least one mandrel element 24 having a first end, which is directed toward the bridge-die opening (Figs. 1-3; Col. 4, Lns. 51-56), and a second end, which is located opposite the first end (Figs. 1-3), wherein an outer contour of a hollow profile is defined by the geometry of the bridge-die opening and the inner cross section of a hollow profile is defined by at least one mandrel element (Figs. 1-3; Col. 5, Lns. 30-58), 
wherein the at least one mandrel element has at least one cutout, in which an inner displacement mandrel is mounted in an axially movable manner (Figs. 1-3; Col. 5, Lns. 30-58; Fig. 2 shows the first cutout in which the mandrel is positioned), wherein the inner displacement mandrel comprises a first end region and a second end region and has different cross sections in the first end region as seen in the axial direction, which is directed toward the first end of the at least one mandrel element (Figs. 1-3; Col. 5, Lns. 22-29; the mandrel has a taper 35 that results in the first end region and second end region having different cross sections), and 
wherein the at least one mandrel element comprises at least one second axial cutout, which extends axially along the second end region of the inner displacement mandrel, said second end region being located opposite the first end region of the inner displacement mandrel (Figs. 1-3; the second axial cut out is the cut out shown in Fig. 2 in which the slide 50 and holder 80 are positioned, which is at the second end region of the mandrel), wherein a transverse slide which is arranged perpendicularly to the at least one mandrel element is included and is introduced, at least in part, into the at least one second axial cutout (Figs. 1-3; Col. 7, Ln. 56 through Col. 8, Ln. 18; the tool holder 50 is part of a transverse slide the moves the mandrel), and 
wherein the transverse slide 50 is in operative connection with the inner displacement mandrel 24, and is fixed to the inner displacement mandrel (Figs. 1-3; Col. 7, Ln. 56 through Col. 8, Ln. 18), and wherein the transverse slide 50 can be brought into, or is in, operative connection with at least one drive device directly or by at least one crossmember 80, wherein the drive device is designed, and intended, to move the transverse slide 50 and the inner displacement mandrel 24 in the axial direction, so that the transverse slide 50 transmits force from the drive device to the inner displacement mandrel 24 (Figs. 1-3; Col. 7, Ln. 56 through Col. 8, Ln. 18; the holder 80 is connected to a drive and also connected to the slide 50 such that movement of the drive is translated to the slide 50 and mandrel 24 to move the mandrel towards the die).
Regarding claim 6, McKee teaches the bridge-die tool as claimed in claim 1 (Figs. 1-3), wherein the inner displacement mandrel has a trapezoidal or triangular cross section, in part, in the region of its first end, as seen in the axial direction (Figs. 1-3 show the mandrel having a triangular cross section).
Regarding claim 7, McKee teaches the bridge-die tool as claimed in claim 6 (Figs. 1-3), wherein an angle of gradient B is measured from the trapezoidal or triangular cross section of the inner displacement mandrel (Figs. 1-3; the mandrel has a taper with an angle of gradient B), the inner displacement mandrel 24 is in operative connection with at least one wedge-shaped element 36 on or in the region of its first end (Figs. 1-3; Col. 5, Lns. 30-58), or said wedge-shaped element is configured to be brought into abutment, in part, with the inner displacement mandrel, a further angle of gradient B is measured from that side of the at least one wedge-shaped element 36 which is directed toward the inner displacement mandrel 24, said further angle of gradient B being smaller than, or equal to, the angle of gradient B (Figs. 1-3 show the angles being the same), and therefore an axial displacement of the inner displacement mandrel is converted into a corresponding radial displacement of the at least one wedge-shaped element (Figs. 1-3; Col. 5, Lns. 30-58).
Regarding claim 8, McKee teaches the bridge-die tool as claimed in claim 7 (Fig. 1), wherein at least one second wedge-shaped element 36 is arranged in mirror-symmetrical fashion in relation to the first wedge-shaped element 36 on that side of the inner displacement mandrel 24 which is located opposite the first wedge-shaped element (Figs. 1-3 show two wedge-shaped elements being arranged in mirror-symmetrical fashion).
Regarding claim 9, McKee teaches the bridge-die tool as claimed in claim 7 (Fig. 1), wherein the at least one wedge-shaped element 36 is connected to the at least one mandrel element 24 by a first at least one dovetail guide (Figs. 1-3; the end of the mandrel is shaped like a dovetail that guides the wedge-shaped element), wherein the first at least one dovetail guide provides for movement of the at least one wedge-shaped element exclusively in the radial direction (Figs. 1-3; Col. 5, Lns. 30-58; the wedge-shaped members move in the radial direction as they interact with the dove-tail shaped portion), and wherein the at least one dovetail guide is formed by the at least one mandrel element and the at least one wedge-shaped element (Figs. 1-3).
Regarding claim 10, McKee teaches the bridge-die tool as claimed in claim 7 (Fig. 1), wherein the inner displacement mandrel 24 and the at least one wedge-shaped element 36 are connected by an axially formed second at least one dovetail guide (Figs. 1-3; the end of the mandrel is shaped like a dovetail that guides the wedge-shaped element), and therefore an axial movement of the inner displacement mandrel is converted into a radial movement of the at least one wedge-shaped element (Figs. 1-3; Col. 5, Lns. 30-58; the wedge-shaped members move in the radial direction as they interact with the dove-tail shaped portion).
Regarding claim 11, McKee teaches the bridge-die tool as claimed in claim 1 (Fig. 1), wherein the first cutout of the at least one mandrel element and the at least one inner displacement mandrel 24 form a third at least one dovetail guide in the axial direction (Figs. 1-3 show the cutout and mandrel 24 having a dovetail guide shape, i.e., tapered), and therefore the inner displacement mandrel 24 and the at least one mandrel element are connected to one another by a the third at least one dovetail guide (Figs. 1-3).
Regarding claim 12, McKee teaches a direct-extrusion apparatus comprising a bridge-die tool as claimed in claim 1 (Figs. 1-3).
Regarding claim 13, McKee teaches a method for altering the profile wall thickness during extrusion (Abstract), the method comprising use of a bridge-die tool as claimed in claim 1 (Figs. 1-3), wherein one or more extruded profiles of cross sections which vary in the extruding direction are produced in a direct-extrusion apparatus (Figs. 1-3; Col. 2, Ln. 52 through Col. 3, Ln. 15).
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McKee in view of US 5,989,466 to Kato.
Regarding claim 4, McKee teaches the bridge-die tool as claimed in claim 1 (Fig. 1), a first at least one crossmember 80 is arranged at a first radial end of the transverse slide 50 (Figs. 1-3).
McKee fails to explicitly teach wherein and a second at least one crossmember is arranged at a second radial end of the transverse slide, said second radial end being located opposite the first radial end, wherein the first at least one crossmember can be brought into, or is in, operative connection with a first drive device and/or the second at least one crossmember can be brought into, or is in, operative connection with a second drive device.
Kato teaches a bridge-die tool (Abstract) including a mandrel 27 and a transverse slide (Fig. 1; the portion of 32 connected to the mandrel 27 is the slide), and a first at least one crossmember is arranged at a first radial end of the transverse slide (Fig. 1 shows the portion of 32 extending from the transverse slide to the drive 34 is a first crossmember) and a second at least one crossmember is arranged at a second radial end of the transverse slide (Fig. 1 shows the other portion of 32 extending from the other end of the transverse slide to the other drive 34 is a second crossmember), said second radial end being located opposite the first radial end (Fig. 1), wherein the first at least one crossmember can be brought into, or is in, operative connection with a first drive device 34 and/or the second at least one crossmember can be brought into, or is in, operative connection with a second drive device 34 (Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the drive and crossmember system in the bridge-die tool of McKee with the drive and crossmember system of Kato as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of the mandrel and slide being moved in a desired manner by the drives. 
Regarding claim 5, modified McKee teaches the bridge-die tool as claimed in claim 4 (Fig. 1), characterized in that the first and/or the second drive device 34 are/is designed in the form of a linear drive (Kato, Fig. 1; Col. 9, Lns. 5-10).
Regarding claim 14, McKee teaches the bridge-die tool as claimed in claim 5 (Figs. 1-3), wherein the first and/or the second drive device 34 are/is designed in the form of a linear cylinder (Kato, Fig. 1; Col. 9, Lns. 5-10; the drives are cylinders).
Response to Arguments 
Applicant’s amendments and remarks dated February 4, 2022 with respect to objections to the drawings and specification and the rejections under 35 USC 103 and 112 have been fully considered and are persuasive.  The objections and rejections of the claims, drawings and specification have been withdrawn.  However, as discussed above, the amendments have introduced additional issues with the drawings, specification and claims and thus new objections and rejections under 35 USC 112 have been made.  Further, the amended claims are rejected under 35 USC 103 in view of art discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725